387 F. Supp. 2d 1365 (2005)
In re VEECO INSTRUMENTS INC. SECURITIES LITIGATION
No. 1695.
Judicial Panel on Multidistrict Litigation.
August 22, 2005.
*1366 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ,[*] ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of ten actions listed on the attached Schedule A and pending in two districts as follows: eight actions in the Eastern District of New York and two actions in the Southern District of New York. Before the Panel is a motion by defendants Veeco Instruments Inc. (Veeco), Edward H. Braun, and John F. Rein, Jr., for centralization, pursuant to 28 U.S.C. § 1407, of these actions in the latter district. All responding parties agree that Section 1407 centralization is appropriate. Disagreement exists, however, concerning selection of the transferee forum. Proposed lead plaintiff in actions in both districts, NECA-IBEW Pension Fund (The Decatur Plan), suggests the Eastern District of New York as an appropriate transferee district.
On the basis of the papers filed and hearing session held, the Panel finds that these ten actions involve common questions of fact, and that centralization under Section 1407 in the Southern District of New York will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. These actions share factual questions arising from alleged misrepresentations or omissions concerning Veeco's financial condition and accounting practices. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings (especially with respect to questions of class certification), and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Southern District of New York is an appropriate transferee forum for this litigation. The Southern District of New York i) contains the first-filed action; and ii) has more favorable caseload statistics than the Eastern District of New York.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A and pending in the Eastern District of New York are transferred to the Southern District of New York and, with the consent of that court, assigned to the Honorable Colleen McMahon for coordinated or consolidated pretrial proceedings with the actions pending in that district and listed on Schedule A.

SCHEDULE A
MDL-1695  In re Veeco Instruments Inc. Securities Litigation
Eastern District of New York
Andrew McIntosh v. Veeco Instruments Inc., et al., C.A. No. 2:05-889
Barry Linzer v. Veeco Instruments Inc., et al., C.A. No. 2:05-957
Bruce Kantor v. Veeco Instruments Inc., et al., C.A. No. 2:05-967
*1367 George Walker v. Veeco Instruments Inc., et al., C.A. No. 2:05-1003
Philip G. Collins v. Veeco Instruments Inc., et al., C.A. No. 2:05-1277
Servaas Holthuizen v. Veeco Instruments Inc., et al., C.A. No. 2:05-1337
Gerald J. Vogt, et al. v. Veeco Instruments Inc., et al., C.A. No. 2:05-1430
Timothy Joe Grove v. Veeco Instruments Inc., et al., C.A. No. 2:05-1552
Southern District of New York
L.I.S.T., Inc. v. Veeco Instruments Inc., et al., C.A. No. 7:05-2189
Roy P. Kershaw v. Veeco Instruments Inc., et al., C.A. No. 7:05-2929
NOTES
[*]   Judge Motz took no part in the decision of this matter.